16 F.3d 1229NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Daniel J. WHITT, Appellant.
No. 93-1762WM.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 18, 1994.Filed:  February 23, 1994.

Before FAGG, Circuit Judge, HEANEY, Senior Circuit Judge, and LOKEN, Circuit Judge.
PER CURIAM.


1
Daniel J. Whitt appeals his convictions for robbing two financial institutions.  Whitt contends the prosecutor committed plain error in examining eye witnesses to the robberies about their pretrial photographic identifications of Whitt as the person who committed the crimes.  Whitt also contends the evidence is insufficient to support the jury's verdict.  Discussion of the issues presented by this appeal will serve no useful purpose.  We have carefully considered Whitt's contentions and find them to be without merit.  Thus, we affirm Whitt's convictions.  See 8th Cir.  R. 47B.